UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22077 Prospector Funds, Inc. (Exact name of registrant as specified in charter) 370 Church Street Guilford, CT 06437 (Address of principal executive offices) (Zip code) Peter N. Perugini, Jr. Prospector Partners Asset Management, LLC 370 Church Street Guilford, CT 06437 (Name and address of agent for service) (203) 458-1500 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2015 Date of reporting period:September 30, 2015 Item 1. Schedule of Investments. Schedule of Investments September 30, 2015 (unaudited) Prospector Capital Appreciation Fund Description Shares Value COMMON STOCKS - 69.7% Chemicals - 0.5% E.I. Du Pont de Nemours $ Consumer Discretionary - 7.5% Cablevision Systems, Class A Darden Restaurants DreamWorks Animation SKG, Class A * McDonald's Yum! Brands Consumer Staples - 15.7% Campbell Soup Coca-Cola Colgate-Palmolive Diageo - ADR Edgewell Personal Care Energizer Holdings Mondelez International, Class A Tootsie Roll Industries Walgreens Boots Alliance Wal-Mart Stores Diversified Financial Services - 3.6% Legg Mason Leucadia National T. Rowe Price Group Energy - 4.3% Clayton Williams Energy * ConocoPhillips Hess Murphy Oil Healthcare - 10.0% Abbott Laboratories Eli Lilly & Co. GlaxoSmithKline - ADR Johnson & Johnson Merck & Co. Industrials - 1.4% Eaton Information Technology - 6.8% Automatic Data Processing Comtech Telecommunications FLIR Systems Microsoft Paychex Science Applications International Insurance - 8.5% American International Group Berkshire Hathaway, Class B * CNA Financial Donegal Group, Class A First American Financial Loews RenaissanceRe Holdings Selective Insurance Group State Auto Financial Metals & Mining - 0.2% Alamos Gold, Class A Paper & Forest Products - 3.4% Domtar Louisiana-Pacific * Real Estate - 2.8% Howard Hughes * Post Properties Telecommunication Services - 1.9% Telephone & Data Systems Utilities - 3.1% FirstEnergy NRG Energy TransAlta Total Common Stocks (Cost $18,411,869) CONVERTIBLE BONDS - 22.2% Par Energy - 3.3% InterOil 2.750%, 11/15/2015 $ Healthcare - 4.9% Hologic 0.000%, 12/15/2043 Medicines 1.375%, 06/01/2017 Industrials - 2.7% Chart Industries 2.000%, 08/01/2018 Information Technology - 1.7% HomeAway 0.125%, 04/01/2019 Metals & Mining - 3.9% RTI International 1.625%, 10/15/2019 Real Estate - 5.7% Forest City Enterprises 4.250%, 08/15/2018 3.625%, 08/15/2020 Forestar Group 3.750%, 03/01/2020 Total Convertible Bonds (Cost $6,001,814) CORPORATE BONDS - 5.6% Consumer Staples - 1.8% CVS Health 2.250%, 08/12/2019 Healthcare - 1.7% Amgen 2.200%, 05/22/2019 Telecommunication Services - 2.1% Verizon Communications 3.650%, 09/14/2018 Total Corporate Bonds (Cost $1,490,889) SHORT-TERM INVESTMENT - 2.9% Shares Invesco Treasury Portfolio, Institutional Class, 0.020% ^ (Cost $766,586) Total Investments - 100.4% (Cost $26,671,158) Other Assets and Liabilities, Net - (0.4)% ) Total Net Assets - 100.0% $ * Non-income producing security ADR - American Depositary Receipt ^ The rate shown is the annualized seven-day effective yield as of September 30, 2015. Summary of Fair Value Exposure The Fund has adopted fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. As of September 30, 2015, the Fund's investments in securities were classified as follows: Level 1 Level 2 Level 3 Total Common Stocks $ $
